Title: To Thomas Jefferson from John Winn, 15 May 1824
From: Winn, John
To: Jefferson, Thomas



Charlottesville
15th May 1824
Mr JeffersonOn Account with John WinnToAmt acceptance to E Bacon}$40.00due in June 182311 months interest2.20Amt acceptance to Chs Massie for cider22.65$64.85Dear SirAbove you have a statement of two acceptances of yours. I am going to Richmond in few days & if you can pay me the money or give a Draft on Richmond for the Amount, You will greatly obligeYour very Obt ServtJohn WinnP.S. I am requested by a House in Richmond to obtain a list of the Text Books & such others as will most probably be used at the University next spring or when it opens. their object is to establish an Agency here for the purpose of Vending Books & Stationary if you can furnish me with Such a list You will confer a favor uponYour obt SertJ. W.